DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following:  
Since reference no. 20 has already been used to designate the hex shaped portion, “inlet tube 20” of paragraph 0028, line 3, should be changed to “inlet tube 22” to coincide with the drawings.
Appropriate correction is required.

Claim Objections
Claim 20 is objected to because of the following:
“the” should be deleted before “an inlet line” (claim 21, line 7).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5-11 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “the interior space” (claim 5 and claim 20, line 11); “the inlet” (claim 10; Applicant has support for terms including “inlet connection” and “inlet line” in claim 1).
The balance of the listed claims are rejected since they suffer the same defects as the claims from which they depend. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evanovich et al. (U.S. 7,252,759), hereinafter “Evanovich”.

    PNG
    media_image1.png
    507
    474
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    652
    618
    media_image2.png
    Greyscale

Evanovich teaches an in-tank filter assembly including a filter assembly mount (12, 112) including coupling elements (e.g. threads 18, 118) to secure the mount to a tank 8, wherein the mount including an inlet connection (17, 117) including a hose barb type (col. 5, line 10) configured to couple with an inlet line of the tank and a bypass structure (e.g. 24 or 123+124) allowing flow around the filter element (not passing through the filter media) and into the tank 8.  He also teaches a disposable filter element to include a top and bottom end cap (see e.g. figure 1b) and filter media extending therebetween, wherein the filter assembly forms a bowl-less in tank return line filter having an inside-out flow [as in claims 1, and 18-19].

The mount includes a sealing flange (e.g. the portion of 112 including the threads) sealing against cooperating surfaces of the tank (e.g. once welded portion 138 can be considered part of 

As deduced from figure 1b, the bypass structure including 123 (and surfaces thereat) is positioned within the mount forming an elevated flow path [as in claim 5] and includes a filter element mount extending below the structure 123 and coupling to the filter element [as in claim 6].  

Evanovich also teaches the mount to include a hex-shaped portion, an inlet tube and inlet connection formed as an integral one piece structure (e.g. 119 and 117) [as in claim 12]; the bypass structure supported on the lower end cap (figure 1c) [as in claim 16] and the top end cap integral with the mount (figure 1c) [as in claim 17]. 

As expanded above, Evanovich also teaches all the limitations of claim 20.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Evanovich in view of Bautz et al. (U.S. 2020/0030724 A1), hereinafter “Bautz”.

    PNG
    media_image3.png
    526
    359
    media_image3.png
    Greyscale

Bautz teaches a filter assembly for a tank including an outer shroud forming an annular space and openings 15 in a lower portion thereof for directing radial flow of filtrate into the tank [as in claims 13-15].  It is considered that it would have been obvious to one ordinarily skilled before the effective filing date of the invention to have the shroud with lower openings of Bautz in the invention of Evanovich since the skilled man would recognize the benefits of quieter operation by avoiding unnecessary splashing when the tank is less than full.

Claims 4, 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Evanovich in view of Wilds (U.S. 2,628,741).

    PNG
    media_image4.png
    289
    324
    media_image4.png
    Greyscale

Wilds teaches an inlet connection include an inlet tube 22 for return line H connected to an inlet connection (at 8/9) by connectors (e.g. F or 16 or 18) [as in claim 4].  He also teaches a filter element E including a filter element coupling for threaded attachment to a filter element mount D [as in claim 7], wherein the mount also includes an inlet valve 3/12 [as in claim 10].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the inlet connectors of Wilds in the invention of Evanovich since Wilds teaches the benefit of removing the inlet line when not in use and sealing with nut C and the valve (col. 3).  Having the aforementioned threaded engagement would have been obvious to the skilled man since being able to separate the filter element from the mount would allow for only the element to be replaced when the filter mount is not in need of replacement, thereby preventing waste.  As for claim 9, the surface near the leader of reference no. 122 would necessarily deflect and thereby modulate the incoming flow.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Evanovich in view of Wilds as applied to claim 7 above and in further view of Bautz.  Bautz teaches an external support tube (wrap) 23 that is perforated and radially space from an outer support wrap 3 [as in claim 8].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the have the tube 23 of Bautz in the invention of the modified Evanovich since such would provide support for the radially outward force of flow of the filtrate and prolong the life of the filter structure.  

Claims 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Evanovich in view of Wilds as applied to claim 7 above and in further view of Meza et al. (U.S. 2010/0089472 A1), hereinafter “Meza”.


    PNG
    media_image5.png
    354
    215
    media_image5.png
    Greyscale
Meza teaches an inlet closing valve 112a, 112b and a filter element including a stem 98 that engages the valve to open for inlet flow when the filter element is in place [0027].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the inlet valve and opening stem of Meza in the invention of the modified Evanovich, since Meza teaches the benefit of an automatic shut off valve that prevents spillage when replacing the filter (abstract).   

 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778